Citation Nr: 0841583	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Father




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1991, from October 1992 to May 1998 and from 
November 1999 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Nashville, Tennessee, which, in pertinent part, denied 
service connection for a left shoulder disability and a right 
ankle disability.  

The veteran testified before the undersigned at a November 
2006 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in July 2007.  It returns now 
for appellate consideration.  The Board also remanded the 
issue of service connection for a bilateral knee disability.  
Service connection was granted in a July 2008 rating 
decision.  This represents a full grant of the benefit sought 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (1997).  The 
issue is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran has no currently diagnosed disability of the 
left shoulder, despite his complaints of pain.

2.  The veteran's right ankle strain is not at least as 
likely as not related to service, and the veteran has no 
chronic or degenerative changes of the ankle.

CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for left 
shoulder and right ankle disabilities.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The Board notes that the 
degree of disability and effective date elements of Dingess 
were not satisfied by this letter.  A subsequent letter in 
August 2007 did provide such notice.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in August 2007, he was 
provided eleven months to respond with additional argument 
and evidence and the claim was readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  In light of the Board's conclusion that 
service connection is not warranted, any error related to the 
four and fifth Dingess elements is harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board remanded, in 
part, for additional service medical records which have been 
associated with the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his left shoulder or right ankle 
condition can be directly attributed to service.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed right ankle condition may be associated with 
the veteran's military service and there is no diagnosable 
disability of the left shoulder.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The veteran contends that he has left shoulder and right 
ankle disabilities as a result of service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that he has left shoulder and right 
ankle disabilities as a result of inservice injuries in 2001 
and 2002.  

The veteran received two VA examinations during the course of 
this claim.  In November 2004, the veteran had a general 
medical examination and stated his complaints of pain in his 
left shoulder and right ankle.  The veteran was physically 
examined and no diagnosis was made.  Some very mild 
tenderness on deep palpation of the ankle was found.  All x-
ray studies were normal.  In May 2008, the veteran again 
complained of pain in his shoulder and ankle.  No ligament 
laxity was found and the x-rays studies were normal.  A 
December 2006 left shoulder MRI was reviewed, showing no 
abnormality.  The examiner noted the veteran's complaints of 
arthralgias, but concluded that no diagnosis could be made 
regarding the left shoulder.  The veteran was diagnosed with 
an ankle strain, without chronic or degenerative changes.  
The examiner's opinion was that the veteran did not have 
chronic pathology of the left shoulder or 
chronic/degenerative changes of the right ankle.

The veteran's VA treatment records also reflect his left 
shoulder complaints.  In November 2006, the veteran was seen 
for shoulder pain complaints after lifting his son.  The 
veteran stated that he had a prior history of degenerative 
joint disease in the shoulder.  He got relief from his pain 
with steroid treatment and a sling.  X-rays taken at that 
time were negative.  The Board notes that the veteran's file 
reflects a diagnosis of pain/strain on that date.  The 
veteran underwent a December 2006 MRI, which reported 
unremarkable rotator cuff tendons, no significant 
degenerative changes with the glenohumeral and 
acromioclavicular articulations appearing unremarkable, 
intact biceps labral complex and no bone marrow signal 
abnormality.  The MRI did show a tiny foreign body in the 
subacromial fat, the significance was doubtful.  The Board 
notes that a foreign body is not consistent with the 
veteran's reported history of strain causing his shoulder 
problems.  

The veteran has been subsequently treated for a variety of 
complaints and there is no repetition of the shoulder 
problem.  Despite the veteran's report, his service treatment 
records and VA treatment records do not reflect a prior 
history of degenerative joint disease.  The veteran had a 
general physical examination in April 2005 which found 
nothing related to the left shoulder or right ankle and the 
veteran made no related complaints at that time.  Shoulder 
and ankle complaints are not listed among his active problems 
in his VA treatment records.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As the veteran's service treatment records, current VA 
treatment records and his VA examination reports do not show 
a diagnosis of the left shoulder, the veteran's reports of 
pain cannot be found to be a current disability for VA 
purposes.  The left shoulder claim must be denied.  See id.  

On the right ankle claim, the veteran was treated during 
service for right ankle strain in March 2002.  At a November 
2003 examination, the veteran was found to have chronic right 
ankle pain, without a diagnosed disability.  

The Board requested that, should a disability be found, an 
opinion should be offered following the veteran's VA 
examination as to whether that disability was at least as 
likely as not related to service.  The May 2008 VA 
examination report indicates that the examiner found that the 
veteran had no treatment after 2002 in service, had no 
treatment by VA and had no laxity and no chronic or 
degenerative changes on examination.  Thus, the examiner 
concluded that the veteran's right ankle strain was not at 
least as likely as not related to service.  

The Board appreciates that the veteran was a practical nurse 
during service, and has some competency to report a medical 
opinion.  The May 2008 VA examination report opinion was 
offered by a nurse practitioner and co-signed by a medical 
doctor.  The Board gives more weight to the VA opinion than 
to the veteran's opinion.  These opinions were formed on the 
basis of an evaluation of the veteran, a review of the 
historical record, as well as administration of diagnostic 
studies. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's left shoulder and right 
ankle claims.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


